DETAILED ACTION
This FINAL action is responsive to the amendment filed 11/2/2021.

In the amendment Claims 1-21 are pending. Claims 1, 8 and 14 are the independent claims. Claim 5 remains canceled. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Withdrawn Rejections
The 35 U.S.C. 103 rejection of claims 1-4 and 6-21 with cited reference of Solarwinds (NPL) in view of Britto (U.S. 8,019,811) has been withdrawn in light of the amendment.

(NOTE: Supplemental Zoomed Screenshot view of the same Solarwinds reference is attached. See link provided at the end of the Office Action to the original PDF document for a more clear view of the charts and figures.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 6-21are rejected under 35 U.S.C. 103 as being unpatentable over Solarwinds (NPL-Evaluation Guide Virtualization Manager, published 2017, Solarwinds, pgs. 1-15 (pdf)) in view of Gupta (U.S. 7,860,838, filed Jun. 4, 2004).
Independent claims 1, 8 and 14, Solarwinds discloses A system for navigating through a hierarchy of views of a user interface, comprising: 
at least one computing device; at least one application executable by the at least one computing device, wherein, when executed, the at least one application causes the at least one computing device to at least: send executable code to a client, the executable code being configured to: generate the hierarchy of views for the user interface based on navigation data (see pg. 5, discloses generation of a hierarchy of views which are represented has Virtualization Assets from various locations that each provide a view of the VM based on user navigation data such has interaction with the interface components); 
generate the user interface comprising navigation components providing an entry point for navigation of the hierarchy of views (see pg. 5, discloses generating the interface having navigation components as presentation of the underlying Assets representing the particular Virtual Machine); 
receive a selection of a view within the hierarchy, the selection received from a user interaction with one of the navigation components (see pg. 5, discloses receiving ; 
send a request to the at least one computing device for data associated with the view (see pgs. 4-5, discloses sending a request for data of the view which is represented in the Dashboard has statistics of the VM indicating issues and its related infrastructure);
update the user interface and the navigation components based on a response received from the at least one computing device (see pgs. 4-5, discloses based on the determination updating statistics represented in the dashboard indicating the state of the Host machine and corresponding navigation components which denotes the asset itself has critical or green and connected); 
receive the request from the client for data associated with the view, wherein the request comprises a navigation endpoint for a requested view and an identification of a branch in the hierarchy of views (see pg. 5 & [zoomed screenshot version pg. 2], discloses Virtualization Assets that receive a request from a client for data for a view and comprises a navigation endpoint “bas-esx-02.lab.tex” and identification of a branch of the hierarchy of view); 
Determine data that corresponds to the navigation endpoint for the requested view or the branch in the hierarchy of views is inaccessible from the navigation data (see pg. 5 & [zoomed screenshot version pg. 2], discloses determining that a branch in the hierarchy of views is inaccessible from the navigation data based on its operational status. In the figure it depicts as Connected however zoomed screenshot version pg. 1 referencing original pg. 11 discloses numerous supported asset status indicators including “Down” or “unreachable” or “critical” thereby representing an inaccessible navigation data); 
Determine that the requested view is an invalid view based at least in part on the data that corresponds to the navigation endpoint for the requested view or the branch in the hierarchy of views being inaccessible from the navigation data (see pg. 5 & [zoomed screenshot version pg. 2], discloses determining that a branch in the hierarchy of views is inaccessible from the navigation data based on its operational status. In the figure it depicts as Connected however zoomed screenshot version pg. 1 referencing original pg. 11 discloses numerous supported asset status indicators including “Down” or “unreachable” or “critical” thereby representing an inaccessible navigation data.); Solarwinds provides a hierarchy of views for each of the VM’s including its status being accessible (connected) or inaccessible (Down). However Solarwinds is silent regarding details about rebuilding the hierarchy of views when a particular asset view is invalid, instead it appears the view of a single asset is rebuilt to reflect its current state.

Gupta discloses:
send updated navigation data to the client for rebuilding the hierarchy of views in an instance in which the requested view is determined to be invalid (see abstract & Fig. 7 & col. 6, lines 38-67, discloses dynamically propagating the status of managed entities within a hierarchy which includes notifying each parent node of a change updated to a child entity). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have applied dynamic propagation within a 

Regarding Dependent claims 2, 9 and 15, Solarwinds discloses wherein the executable code is further configured to at least determine that the view is invalid (see pgs. 4-5, discloses determining if the view for the particular asset representing the VM is valid or invalid based on a received response from the computing device that the VM is located at by indicating within the statistics that the Host is in a critical/invalid state or connected/valid state).

Regarding Dependent claims 3, 10 and 16, Solarwinds discloses wherein, the executable code is further configured to: generate an updated hierarchy of views based on the updated navigation data; and update the user interface and navigation components based on the updated hierarchy of view (see pgs. 4-5, discloses determining if the view for the particular asset representing the VM is valid or invalid based on a received response from the computing device that the VM is located at by indicating within the statistics that the Host is in a critical/invalid state or connected/valid state).

Regarding Dependent claims 4, 11 and 17, Solarwinds discloses wherein the response indicates that the view is invalid, and the executable code further configured to update the user interface to display a home view of the hierarchy of views in an instance in which the view is invalid, wherein the home view is static (see pgs. 4-5, discloses that when the view is invalid 

Regarding Dependent claims 12 and 18, Solarwinds discloses wherein the navigation components display the hierarchy of views in different formats from one another (see pg. 5, discloses that the navigation components display the hierarchy of assets in different formats based on the type of asset).

Regarding Dependent claims 6, 13 and 19, Solarwinds discloses wherein the response includes the data associated with the view, and the executable code further is configured to dynamically generate an instance of the view based on the data, and wherein updating the user interface based on the response comprises displaying the instance of the view (see pgs. 4-5, discloses based on the determination updating statistics represented in the dashboard indicating the state of the Host machine and corresponding navigation components which denotes the asset itself has critical or green and connected).

Regarding Dependent claims  7 and 20, Solarwinds discloses wherein: the navigation components comprise an active state and a non-active state, during an active state, the navigation components display an entire hierarchal structure of available navigation entries corresponding to the hierarchy of views, and during a non-active state, the navigation components display a reference to the last activated view (see pgs. 4-5, discloses determining if the view for the particular asset representing the VM is valid or invalid based on a received response from the 

Regarding Dependent claim 21, with dependency of claim 14, Solarwinds discloses wherein the hierarchy of views correspond to a structure of an enterprise environment for a datacenter (see pg. 6, discloses a cloud summary dashboard providing views of different datacenters).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Response to Arguments
6.	Applicant’s arguments filed 11/2/2021 has been considered but are moot in view of the new grounds of rejection.

Conclusion
References Cited
7.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chittu et al. (U.S. 7,908,550) discloses “Dynamic Tree Control System”
Comeau (U.S. 8,818,974) discloses “System And Method For Synchronously Updating A Hierarchy Bridge Table”
[[https://www.solarwinds.com/-/media/solarwinds/swdcv2/licensed-products/virtualization-manager/resources/product-guides/vm-evaluation-guide.ashx?rev=f68b1a81e87d49c88d3b35626aa3db25]]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
2/11/2022